       Case 2:14-cv-01554-JTM-JVM Document 175 Filed 02/05/21 Page 1 of 15




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA



THERONE MAGEE                                                   CIVIL ACTION


VERSUS                                                          NO: 14-1554


WALTER REED, ET AL                                              SECTION: “H”



                               ORDER AND REASONS
         Before the Court is Defendant Sheriff Randy Smith, in his capacity as
Sheriff of St. Tammany Parish and as successor in interest to former Sheriff
Rodney J. “Jack” Strain, and Defendant Deputy Christopher Comeaux’s
Motion for Summary Judgment (Doc. 99). For the following reasons, the Motion
is GRANTED.


                                     BACKGROUND
         This case arises out of two separate incidents that culminated in the
arrest and criminal prosecution of Plaintiff Therone Magee. In both incidents,
Plaintiff alleges broadly that St. Tammany Parish law enforcement officials
worked together to violate his civil rights. The first incident arose out of a 2011
St. Tammany Parish Sheriff’s Office investigation into the sale of powder
cocaine (hereinafter “the 2011 Incident”).1 As part of the 2011 investigation,



1   A full account of the 2011 Incident can be found in this Court’s Order and Reasons dated
    May 29, 2020. See Doc. 127.
                                              1
       Case 2:14-cv-01554-JTM-JVM Document 175 Filed 02/05/21 Page 2 of 15




Defendant Stephens, a detective with the St. Tammany Parish Sheriff’s Office
(“STPSO”),        organized a controlled       purchase of powder   cocaine.   The
participating undercover officer later identified the cocaine seller as Plaintiff.
On August 19, 2011, Plaintiff was arrested and charged with distribution of
cocaine. Plaintiff was tried and acquitted on July 9, 2013, after being confined
to pretrial detention for the pendency of his trial. On July 7, 2014, Plaintiff
filed this suit against numerous members of the STPSO and the St. Tammany
Parish District Attorney’s Office for violating his rights under federal and state
law.
        On July 8, 2016, Plaintiff filed a Second Amended Complaint to include
new claims arising out of a 2016 arrest (“the 2016 Incident”).2 On February 14,
2016, Defendant Christopher Comeaux (“Comeaux”), a deputy with the
STPSO, pulled Plaintiff over while he and his companion were driving to a
wedding. According to Plaintiff, Comeaux pulled him over, ordered him out of
the vehicle, and then threw him to the “pavement forcefully, and without
cause, and with no resistance.”3 Comeaux then engaged in a “destructive
search of the vehicle having no probable cause and receiving no permission to
do so from anyone.”4 Plaintiff also alleges that Comeaux referenced Plaintiff’s
lawsuit against the STPSO on multiple occasions. Following the 2016 Incident,
Plaintiff was charged with resisting an officer with force or violence, battery of
a police officer, possession of marijuana, running a stop sign, and operating on
a suspended license. Plaintiff spent one week in prison as a result of the
charges. As of the date of Plaintiff’s most recent Complaint, the charges were



2 Doc. 50.
3 Doc. 59 at 8.
4 Id.

                                           2
     Case 2:14-cv-01554-JTM-JVM Document 175 Filed 02/05/21 Page 3 of 15




still pending. Plaintiff contends that there was “no justification whatsoever for
any stop, detention, arrest or charge” and that Comeaux’s conduct was
retaliation for Plaintiff’s existing suit against the STPSO. 5
       In Plaintiff’s Fourth Amended and Supplemental Complaint, Plaintiff
brings claims against numerous members of the St. Tammany Parish law
enforcement pursuant to 42 U.S.C. § 1983 and Louisiana law for alleged Fourth
Amendment, Due Process, and Equal Protection violations.6 Relevant to this
Motion are Plaintiff’s claims against Defendants Comeaux and Sheriff Randy
Smith (“Smith”). Plaintiff alleges that Comeaux “retaliate[d] against Mr.
Magee through false detention and arrest.”7 Plaintiff brings claims against
Comeaux under federal and state law for excessive force, unlawful detention,
unlawful arrest, unlawful search and seizure, retaliation, conspiracy, and
violations of equal protection and due process. As for Defendant Smith,
Plaintiff brings claims against him in his official capacity as the Sheriff of St.
Tammany Parish and as successor in interest to former St. Tammany Parish
Sheriff Rodney Strain.8 Plaintiff alleges that, during the 2011 and 2016
Incidents, the St. Tammany Parish Sheriff “implemented and/or allowed



5 See Doc. 59 at 9.
6 The Defendants in this matter are Walter Reed, in his individual capacity and official
   capacity as District Attorney for St. Tammany Parish; Randy Smith, in his official capacity
   as Sheriff of St. Tammany Parish; Ronald Gracianette, in his individual capacity and
   official capacity as Assistant District Attorney for St. Tammany Parish ; Jason Cuccia, in
   his individual capacity and official capacity as Assistant District Attorney for St. Tammany
   Parish; Christopher Comeaux, in his individual capacity and official capacity as a Deputy
   of the STPSO; and Brandon Stephens, in his individual capacity and official capacity as
   Deputy of the STPSO. This Court has since dismissed all of Plaintiff’s claims against
   Brandon Stephens. See Doc. 127. This Court has also dismissed the claims against Jason
   Cuccia and Ronald Gracianette in their individual capacities. See Doc. 36.
7 Doc. 49 at 3.
8 Rodney Strain was the St. Tammany Parish Sheriff at the time of the 2011 Incident and

   was named in Plaintiff’s earlier Complaints.
                                              3
     Case 2:14-cv-01554-JTM-JVM Document 175 Filed 02/05/21 Page 4 of 15




unlawful policies and procedures, failed to adequately train, or failed to
organize and control his office and the officers such that he allowed violations
of the rights alleged herein.”9
       Now before the Court are Defendants Comeaux and Smith’s Motion for
Summary Judgment wherein they ask this Court to dismiss Plaintiff’s claims
against them. Plaintiff has not filed an opposition to the Motion for Summary
Judgment. The Court may not, however, simply grant the Motion as
unopposed. The Fifth Circuit approaches the automatic grant of dispositive
motions with considerable aversion.10 Instead, the Court will consider the
merits of Defendants Comeaux and Smith’s arguments.


                                 LEGAL STANDARD
       “The court shall grant summary judgment if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.”11 “As to materiality . . . [o]nly disputes over
facts that might affect the outcome of the suit under the governing law will
properly preclude the entry of summary judgment.”12 Nevertheless, a dispute
about a material fact is “genuine” such that summary judgment is
inappropriate “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.”13




9 Doc. 59 at 3.
10 See, e.g., Servicios Azucareros de Venezuela, C.A. v. John Deere Thibodeaux, Inc., 702 F.
   3d 794, 806 (5th Cir. 2012); Johnson v. Pettiford, 442 F. 3d 917, 918 (5th Cir. 2006) (per
   curiam); John v. State of La. (Bd. of Trs. for State Colls. and Univs.), 757 F. 2d 698, 709
   (5th Cir. 1985).
11 FED . R. CIV. P. 56.
12 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
13 Id. at 248.

                                              4
     Case 2:14-cv-01554-JTM-JVM Document 175 Filed 02/05/21 Page 5 of 15




       In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws
all reasonable inferences in his favor.14 “If the moving party meets the initial
burden of showing that there is no genuine issue of material fact, the burden
shifts to the non-moving party to produce evidence or designate specific facts
showing the existence of a genuine issue for trial.” 15 Summary judgment is
appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.”16
       “In response to a properly supported motion for summary judgment, the
nonmovant must identify specific evidence in the record and articulate the
manner in which that evidence supports that party’s claim, and such evidence
must be sufficient to sustain a finding in favor of the nonmovant on all issues
as to which the nonmovant would bear the burden of proof at trial.” 17 The Court
does “not . . . in the absence of any proof, assume that the nonmoving party
could or would prove the necessary facts.”18 Additionally, “[t]he mere argued
existence of a factual dispute will not defeat an otherwise properly supported
motion.”19


                                LAW AND ANALYSIS
       In their Motion for Summary Judgment, Defendants Comeaux and
Smith (collectively, the “Moving Defendants”) ask this Court to dismiss


14 Coleman v. Hous. Indep. Sch. Dist., 113 F.3d 528, 533 (5th Cir. 1997).
15 Engstrom v. First Nat’l Bank, 47 F.3d 1459, 1462 (5th Cir. 1995).
16 Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
17 Johnson v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301 (5th Cir.

   2004) (internal citations omitted).
18 Badon v. R J R Nabisco, Inc., 224 F.3d 382, 393–94 (5th Cir. 2000) (quoting Little v. Liquid

   Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)).
19 Boudreaux v. Banctec, Inc., 366 F. Supp. 2d 425, 430 (E.D. La. 2005).

                                              5
       Case 2:14-cv-01554-JTM-JVM Document 175 Filed 02/05/21 Page 6 of 15




Plaintiff’s many claims against them. The claims against each Defendant are
addressed in turn.
      I.      Defendant Comeaux
           Defendant Comeaux argues that Plaintiff cannot succeed on his claims
against him because (1) Plaintiff’s claims are barred under Heck v.
Humphrey,20 (2) Comeaux is entitled to qualified immunity, (3) Plaintiff cannot
demonstrate the existence of a conspiracy, (4) Plaintiff has not sufficiently
pleaded an Equal Protection claim against Comeaux, and (5) this Court has no
jurisdiction over Plaintiff’s remaining state law claims. The Court will address
Comeaux’s arguments in turn.
           A. Plaintiff’s Claims Under Heck v. Humphrey
           First, Comeaux argues that, pursuant to the Supreme Court’s decision
in Heck v. Humphrey, Plaintiff cannot succeed on his claims for excessive force,
unlawful arrest, and unlawful search and seizure because he pleaded guilty to
many of the charges arising out of the 2016 Incident. Before examining
Plaintiff’s claims under Heck, however, this Court must first analyze whether
the Moving Defendants have presented sufficient evidence of Plaintiff’s guilty
pleas.
           1. Evidence of Plaintiff’s Guilty Pleas
           Plaintiff has not admitted that he pleaded guilty to the charges arising
out of the 2016 Incident. In Defendants’ Requests for Admission, Defendants
ask Plaintiff to admit that, on June 11, 2018, he entered guilty pleas in
connection with the events of February 14, 2016. In Plaintiff’s Answer, he
“objects to this Request to the extent the phrase of ‘plea of guilty’ calls for a
legal conclusion. Subject to this objection and without waiver of the same,


20   Heck v. Humphrey, 512 U.S. 477 (1994).
                                              6
     Case 2:14-cv-01554-JTM-JVM Document 175 Filed 02/05/21 Page 7 of 15




denied.’”21 Plaintiff also denied that his June 11, 2018 guilty pleas have not
been reversed, expunged, declared invalid, or called into question. 22 The
Moving Defendants argue, however, that this Court should disregard
Plaintiff’s Answers and deem their Requests for Admission admitted because
Plaintiff did not provide his Answers to their Requests until thirty days after
the responsive deadline.23 Federal Rule of Civil Procedure 36(a)(3) states that
“[a] matter is admitted unless, within 30 days after being served, the party to
whom the request is directed serves on the requesting party a written answer
or objection addressed to the matter and signed by the party or its attorney.”
“Rule 36 admissions, whether express or by default, are conclusive as to the
matters admitted, they cannot be overcome at the summary judgment stage by
contradictory affidavit testimony or other evidence in the summary judgment
record.”24 As Plaintiff has not attempted to dispute the timeliness of his
Answer or moved to withdraw the admissions, this Court deems Defendants’
Requests for Admission admitted.
       Notwithstanding the Requests for Admission, this Court finds that the
Moving Defendants have presented sufficient evidence of Plaintiff’s guilty
pleas. The Moving Defendants present this Court with a felony bill of
information, bearing docket number 572372,25 and a misdemeanor bill of
information, bearing docket number 572372,26 that charge Plaintiff with



21 See Doc. 99-8.
22 Id. at 5.
23 Defendants’ Requests for Admission were signed on September 11, 2019. See Doc. 99-7.

   Plaintiff’s Answers were signed on November 4, 2019. See Doc. 99-8.
24 In re Carney, 258 F.3d 415, 419–20 (5th Cir. 2001) (“Rule 36(b) provides that ‘[a]ny matter

   admitted . . . is conclusively established unless the court on motion permits withdrawal or
   amendment of the admission.’” (citations omitted)).
25 Doc. 99-4.
26 Doc. 99-5.

                                              7
     Case 2:14-cv-01554-JTM-JVM Document 175 Filed 02/05/21 Page 8 of 15




several offenses arising out of the events of February 14, 2016. The Moving
Defendants also present a transcript of proceedings taken in open court at the
Twenty-Second Judicial District Court for the State of Louisiana on June 11,
2018.27 In this transcript, the state court identifies the matter addressed as
that of Therone A. Magee and docket numbers “588626/7” and “572372/3.”28 In
the state court proceeding, Plaintiff pleads guilty to: (1) possession of
marijuana, (2) resisting an officer with force or violence, and (3) battery of a
police officer.29 Plaintiff has not presented this Court with any contrary
evidence or evidence indicating that these convictions have been called into
question. Having found sufficient evidence of Plaintiff’s convictions, this Court
will next determine whether, under Heck v. Humphrey, these convictions
preclude Plaintiff’s claims against Defendant Comeaux.
       2. Plaintiff’s Claims Under Heck v. Humphrey
Pursuant to Heck,
       a plaintiff who has been convicted of a crime cannot recover
       damages for an alleged violation of his constitutional rights if the
       alleged violation arose from the same facts attendant to the charge
       for which he was convicted, unless he proves “that the conviction
       or sentence has been reversed on direct appeal, expunged by
       executive order, declared invalid by a state tribunal authorized to
       make such determination, or called into question by a federal
       court’s issuance of a writ of habeas corpus.”30

When a district court confronts a § 1983 claim for damages that implicates a
conviction or sentence, “Heck requires the district court to consider whether a


27 Doc. 99-6.
28 See id. at 1–2.
29 See id. at 4–8. Plaintiff also pleaded guilty to possession of Alprazolam. See id. at 4. As this

   charge was not listed in the relevant bills of information or referenced in the pleadings,
   this Court presumes that the conviction is unrelated to the events of February 14, 2016.
30 Ballard v. Burton, 444 F.3d 391, 396 (5th Cir. 2006) (quoting Heck, 512 U.S. at 486–87)).

                                                8
     Case 2:14-cv-01554-JTM-JVM Document 175 Filed 02/05/21 Page 9 of 15




judgment in favor of the plaintiff would necessarily imply the invalidity of his
conviction or sentence.”31 If that is the case, “the complaint must be dismissed
unless the plaintiff can demonstrate that the conviction or sentence has
already been invalidated.”32
       As for Plaintiff’s claims for excessive force, Comeaux argues that these
claims are barred under Heck as Plaintiff has pleaded guilty to resisting an
officer with force or violence and battery of a police officer.33 Indeed, the Fifth
Circuit has found that convictions of resisting an officer and battery of a police
officer under Louisiana law can preclude a plaintiff’s claim for excessive force. 34
The inquiry, however, does not end here. The Fifth Circuit has held that “a §
1983 claim [does] not necessarily imply the invalidity of a resisting arrest
conviction, and therefore would not be barred by Heck, if the factual basis for
the conviction is temporally and conceptually distinct from the excessive force
claim.”35 “[T]he determination of whether such claims are barred is analytical
and fact-intensive, requiring [a court] to focus on whether success on the
excessive force claim requires negation of an element of the criminal offense or
proof of a fact that is inherently inconsistent with one underlying the criminal
conviction.”36 Accordingly, “the court must review the sequence of events as




31 Id. (citations omitted).
32 Id.
33 See Doc. 99-6 at 5–7.
34 Arnold v. Town of Slaughter, 100 F. App’x 321, 323 (5th Cir. 2004) (finding that the

   plaintiff’s conviction for resisting an officer precluded his claims for excessive force and
   unlawful arrest under Heck); Hudson v. Hughes, 98 F.3d 868, 872–73 (5th Cir. 1996)
   (finding that, because self-defense is a justification defense available to the Louisiana
   criminal defendant charged with battery, plaintiff’s success on his claim for excessive force
   would necessarily imply the invalidity of his arrest and conviction).
35 Bush v. Strain, 513 F.3d 492, 498 (5th Cir. 2008).
36 Id.

                                               9
     Case 2:14-cv-01554-JTM-JVM Document 175 Filed 02/05/21 Page 10 of 15




alleged by the plaintiff and determine whether that sequence of events is
inconsistent with the underlying criminal conviction.”37
       In Plaintiff’s Fourth Amended and Supplemental Complaint, Plaintiff
alleges that Defendant Comeaux pulled him over, ordered him out of the car,
and then “threw [him] to the pavement forcefully, and without cause, and with
no resistance.”38 Nothing in Plaintiff’s Fourth Amended and Supplemental
Complaint or previous Complaints suggests that there was more than one
physical altercation between Plaintiff and Defendant Comeaux. Additionally,
Plaintiff has not submitted any evidence of Comeaux’s excessive force in
opposition to this Motion for Summary Judgment. Accordingly, this Court
must conclude that the same facts give rise to both Plaintiff’s convictions and
his claim for excessive force. Plaintiff’s claim against Comeaux for excessive
force is therefore dismissed.
       Comeaux further argues that Heck also bars Plaintiff’s claims for
unlawful arrest and unlawful search and seizure. Again, Heck precludes a
plaintiff from bringing “a § 1983 claim if prevailing on that claim would imply
that his conviction was invalid.”39 In order for Plaintiff to prevail on his claim
for unlawful search and seizure, he would have to prove that Comeaux had no
probable cause to search the vehicle. Plaintiff’s conviction for possession of
marijuana, however, implies that Comeaux had probable cause to search the
vehicle.40 Similarly, Plaintiff’s conviction for resisting an officer necessarily



37 Pertuz v. Normand, No. 13-0293-SS, 2014 WL 1246839, at *7 (E.D. La. 2014).
38 Doc. 59 at 8.
39 Arnold v. Town of Slaughter, 100 F. App’x 321, 323 (5th Cir. 2004).
40See Chande v. Moore, 606 F. App’x 238, 239 (5th Cir. 2015) (“Because a showing that there

   was no probable cause for the challenged entry, search, seizure, and arrest would call into
   question the validity of Chande’s resulting conviction for unlawful possession of a
   controlled substance with intent to deliver in a drug-free zone, the district court correctly
                                              10
    Case 2:14-cv-01554-JTM-JVM Document 175 Filed 02/05/21 Page 11 of 15




implies that Comeaux was legally authorized to arrest and detain him.41 This
reasoning extends to any claim Plaintiff might have against Comeaux for
wrongful      imprisonment.42         Further,       as     “[t]he    plaintiff     pressing
a retaliatory arrest claim must plead and prove the absence of probable cause
for the arrest,” Plaintiff’s First Amendment claim for retaliation is also barred
by Heck.43
       Plaintiff has not attempted to distinguish the factual basis for his § 1983
claims from that of his convictions. Accordingly, Plaintiffs claims against
Comeaux for excessive force, unlawful arrest, unlawful search and seizure, and
retaliation are hereby “dismissed with prejudice to their being asserted again
until the Heck conditions are met.”44
       B. Defendant Comeaux’s Qualified Immunity
       Defendant Comeaux argues that, to the extent that any of Plaintiff’s
claims against him are not barred under Heck, he is nonetheless entitled to
qualified immunity. “Qualified immunity protects ‘government officials
performing discretionary functions . . . from liability for civil damages insofar
as their conduct does not violate clearly established statutory or constitutional
rights of which a reasonable person would have known.’”45 “This demands a
two-step analysis: whether a constitutional right was violated and whether the



   determined that Chande’s claims were barred by Heck.” (citing Wells v. Bonner, 45 F.3d
   90, 95 (5th Cir. 1995)).
41 See Arnold, 100 F. App’x 321, 325 (5th Cir. 2004).
42 See Doc. 127 (“Plaintiff’s imprisonment was predicated on his arrest, and this Court has

   already determined that Defendant Stephens had a good faith, reasonable belief that
   probable cause existed. Accordingly, the Court holds that Plaintiff’s wrongful
   imprisonment claim fails as a matter of law.”).
43 Nieves v. Bartlett, 139 S. Ct. 1715, 1724 (2019).
44 DeLeon v. City of Corpus Christi, 488 F.3d 649, 657 (5th Cir. 2007) .
45 Vincent v. City of Sulphur, 805 F.3d 543, 547 (5th Cir. 2015) (quoting Harlow v. Fitzgerald.

   457 U.S. 800, 818 (1982)).
                                             11
     Case 2:14-cv-01554-JTM-JVM Document 175 Filed 02/05/21 Page 12 of 15




allegedly violated right was ‘clearly established.’”46 “When an individual
asserts a claim for wrongful arrest, qualified immunity will shield the
defendant officers from suit if “‘a reasonable officer could have believed that
[the arrest at issue] to be lawful, in light of clearly established law and the and
the information the [arresting] officers possessed.’”47 Qualified immunity
persists even if the officer “‘reasonably but mistakenly conclude[s] that
probable cause is present.’”48 “The Plaintiff has the burden of demonstrating
that the defendant official is not entitled to qualified immunity.” 49 Here,
Comeaux argues that he had probable cause to investigate, arrest, and detain
Plaintiff and that he is entitled to qualified immunity on Plaintiff’s associated
claims.
       In Comeaux’s affidavit, he contends that: he pulled Plaintiff over after
Plaintiff failed to come to a complete stop at a stop sign and made two
suspicious immediate left-hand turns; he learned that Plaintiff was not the
owner of the vehicle and had no valid driver’s license; he recognized that
Plaintiff had a history of selling drugs and may be resistant to police officers ;
he noticed that Plaintiff’s companion was concealing a pocket knife; Plaintiff
refused to stand still outside of the vehicle as instructed; Plaintiff became
combative when Comeaux tried to handcuff him while they waited for backup;
and Comeaux discovered marijuana in the vehicle after smelling marijuana on
Plaintiff’s person.50 Comeaux’s affidavit demonstrates that he had probable
cause to stop the vehicle, detain Plaintiff, and then arrest Plaintiff based on


46 Id. (quoting McClendon v. City of Columbia, 305 F.3d 314, 322–23 (5th Cir. 2002).
47 Mendenhall v. Riser, 213 F.3d 226, 230 (5th Cir. 2000) (quoting Hunter v. Bryant, 502 U.S.
   224, 227 (5th Cir. 1994)).
48 Id.
49 Id. (quoting Wyatt v. Fletcher, 718 F.3d 496, 502 (5th Cir. 2013).
50 See Doc. 99-3.

                                             12
       Case 2:14-cv-01554-JTM-JVM Document 175 Filed 02/05/21 Page 13 of 15




Plaintiff’s resistance to arrest and possession of marijuana. Plaintiff presents
no evidence to dispute these facts. Accordingly, Defendant Comeaux is entitled
to qualified immunity on Plaintiff’s § 1983 claims.
         Moreover, although the Court finds that Comeaux acted reasonably and
is otherwise entitled to qualified immunity, the Court notes that Plaintiff has
not presented any evidence to create a genuine issue of material fact as to
whether any of his constitutional rights was violated. In his Motion for
Summary Judgment, Defendant Comeaux presents additional arguments as
to why Plaintiff has failed to adequately plead or present evidence of Plaintiff’s
conspiracy and equal protection claims. As Plaintiff has presented absolutely
no evidence in opposition to this summary judgment, however, this Court finds
such an analysis unnecessary. Accordingly, summary judgment is granted in
favor of Defendant Comeaux on Plaintiff’s federal claims.
         C. Plaintiff’s State Law Claims
         In Plaintiff’s Complaint, he asserts “various claims under the 1947
Louisiana Constitution and laws of the State of Louisiana including the acts of
false arrest, false imprisonment, assault, battery and extortion, malicious
prosecution, race-based prosecution, retaliation and others to be named after
discovery and before the jury trial on this matter.” 51 The Moving Defendants
ask this Court to decline to exercise jurisdiction over these state law claims.
This Court, however, need not address jurisdiction as this Court finds that
Plaintiff’s state law claims against the Moving Defendants fail on the merits.
At the summary judgment stage, Plaintiff has the burden to demonstrate that
a reasonably jury could find for him on these claims. As Plaintiff has not
submitted any evidence in opposition to this Motion for Summary Judgment,


51   Doc. 59 at 17–18.
                                       13
     Case 2:14-cv-01554-JTM-JVM Document 175 Filed 02/05/21 Page 14 of 15




Plaintiff has failed in this burden. Plaintiff’s state law claims against the
Moving Defendants are hereby dismissed.
           D. Plaintiff’s Claims Against Comeaux in his Official Capacity
           Plaintiff asserts claims against Comeaux in both his individual and
official capacities. Comeaux asks this Court to dismiss all of Plaintiff’s claims
against him but only addresses the merits of Plaintiff’s claims against him in
his individual capacity. This Court, however, has already found in this matter
that “[w]hen, as in this case, the Sheriff is a defendant in the litigation, claims
against specific individuals in their official capacities are redundant, and it is
appropriate to dismiss them.”52 Plaintiff’s official capacity claims against
Comeaux are therefore dismissed.
     II.     Claims Against Defendant Smith.
           Defendant Smith asks this Court to dismiss all of Plaintiff’s claims
against him. Plaintiff has sued Defendant Smith only in his official capacity as
the Sheriff of St. Tammany Parish. “Claims against the Sheriff in his official
capacity are treated as claims against the municipal entity he represents.
Municipalities may be held liable under § 1983 for constitutional violations if:
(1) there is a constitutional violation; (2) an official policy or custom; and (3) a
showing that the official policy or custom was the operational force behind the
constitutional violation.”53 Defendant Smith asks this Court to dismiss
Plaintiff’s claims against him as Plaintiff has not presented evidence of a
constitutional violation on the part of a STPSO member or an official policy or



52 Doc. 127 at 17–18 (quoting Donahue v. Strain, No. CV 15-603, 2017 WL 3311241, at *16
   (E.D. La. Aug. 3, 2017)).
53 Bellard v. Gautreaux, 675 F.3d 454, 462 (5th Cir. 2012) (citing Monell v. Dep’t of Soc. Ser.,

   436 U.S. 658 (1978)).

                                              14
   Case 2:14-cv-01554-JTM-JVM Document 175 Filed 02/05/21 Page 15 of 15




custom of the STPSO. This Court agrees with Defendant Smith. Accordingly,
Plaintiff’s federal claims against Defendant Smith are dismissed. Moreover, as
discussed above, Plaintiff’s state law claims against Defendant Smith are also
dismissed for lack of evidence.


                                  CONCLUSION
      For the foregoing reasons, Defendants Comeaux and Smith’s Motion for
Summary Judgment (Doc. 99) is GRANTED, and all of Plaintiff’s claims
against them are DISMISSED WITH PREJUDICE.


                    New Orleans, Louisiana this 5th day of February, 2021.




                                     ____________________________________
                                     JANE TRICHE MILAZZO
                                     UNITED STATES DISTRICT JUDGE




                                      15
